Case: 08-16070    Date Filed: 09/10/2014   Page: 1 of 3




                                                          [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                       _______________________
                       Nos. 08-16070 & 09-12867
                        Non-Argument Calendar
                      ________________________

                  D. C. Docket Nos. 1:07-cv-01226-SLB
                         & 1:07-cv-01226-SLB

CATHY JEAN PETERS,

                                                             Plaintiff-Appellant,

                                   versus



HARTFORD LIFE & ACCIDENT INSURANCE COMPANY,

                                                           Defendant-Appellee,

WAL-MART STORES, INC.,

                                                                     Defendant.

                      ________________________

               Appeals from the United States District Court
                  for the Northern District of Alabama
                     _______________ __________

                            (September 10, 2014)

Before TJOFLAT, HULL and ROSENBAUM, Circuit Judges.
              Case: 08-16070     Date Filed: 09/10/2014    Page: 2 of 3


PER CURIAM:

      On February 24, 2010, in a brief per curiam opinion issued by Judge Tjoflat,

Judge Hull, and Judge Fay, this Court affirmed the district court’s (1) dismissal of

defendant Wal-Mart Stores, Inc. as a defendant in this case, (2) grant of summary

judgment in favor of defendant Hartford Life and Accident Insurance Company on

plaintiff-appellant Cathy Jean Peters’ pro se complaint, and (3) denial of plaintiff-

appellant Peters’ post-judgment motions. No petition for rehearing was filed.

      On April 1, 2014, Judge Fay recused himself and directed the Clerk to

inform the parties that he had just become aware that a conflict of interest existed

at the time he participated on the panel in this case. In accordance with Advisory

Opinion No. 71, 2B Guide to Judiciary Policy, Ch. 2 § 220 (June 2009), the parties

were invited to respond.

      In a letter dated April 18, 2014, counsel for the defendants Wal-Mart and

Hartford confirmed receipt of notice of the conflict and advised they do not seek

any further relief. On May 1, 2014, plaintiff-appellant Peters filed a pro se, one-

page letter (dated April 29, 2014), which response, liberally construed, asks this

Court to reconsider and vacate its February 24, 2010 decision in light of the

conflict.

      Upon reconstitution of the panel in light of Judge Fay’s recusal and upon

consideration of plaintiff-appellant’s May 1, 2014 response, the Court recalls its


                                          2
               Case: 08-16070     Date Filed: 09/10/2014   Page: 3 of 3


mandate and vacates its prior February 24, 2010 opinion and judgment. And after

having reviewed plaintiff-appellant’s May 1, 2014 response, the plaintiff-

appellant’s pro se brief filed on August 13, 2009, the defendant-appellee’s brief

filed on August 26, 2009, plaintiff-appellant’s pro se reply brief filed on September

11, 2009, and the district court’s decisions, the newly constituted panel finds no

reversible error in the district court’s decisions listed above. Accordingly, the

district court’s decisions are affirmed.

      AFFIRMED.




                                           3